Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 1 of 50




                   Exhibit 9
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 2 of 50



IN THE HIGH COURT OF JUSTICE             CLAIM NO . CL -2019-000723
BUSINESS AND PROPERTY COURTS Of ENGL<\ND AND \VALES
COMMERCIAL COURT (QBD)


BET\V E EN: -

                                      (1) VALE S.A
                               (2) VALE HOLDINGS B.V.
                           (3) VALE INTERNATIONAL S.A
                                                                                Claimants
                                         -and-


                           (I ) BENJAl'1IN STEINMETZ
                              (2) DAG LARS CRAMER
                                (3) M ARCUS STROIK
                                 (4) ASHERAVIDAN
                               (5) JOSEPH T CHELET
                                  (6) DAVID CLARK
                            (7) BALDA FOUNDATION
                    (8) NYSCO MANAGEM E:NT CORPORATION
                                                                                Defendants




                        DEFENCE OF SIXTH DEFENDANT




I.   Introduction

1.   This Defence is lodged by the Sixth Defendant ("l\fr Clark") in response to the
     Claimants' Particulars of Claim ("PoC") dated 15 January 2020. Save where otherwise
     indicated:

     1.1    Abbreviations defined in the PoC are adopted herein, wi1hout any admissions
            being made thereby.

     1.2    References to paragraphs herein are to the paragraphs of the PoC.
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 3 of 50



      1.3    Sub-paragraphs of the PoC are referred to as paragraphs.

      1.4    Where Mr Clark does not admit allegations, he does so because he has no or
             insufficient knowledge or recollection of the facts concerned so as to admit or
             deny them, and by pleading a non-admission Mr Clark requires the Claimants to
             prove the same.

2.    The core allegations against Mr Clark relate to events which took place over ten years
      ago whilst he was an employee of BSGR, which is now in administration. Mr Clark
      has prepared this statement of case without access to any of the emails, skype accounts
      and documentary records which he would have had available to him whilst an employee
      of BSGR, and has been largely dependent on documents provided to him by the
      Claimants, following their application for a Worldwide Freezing Injunction against him.
      He is hampered in the extent to which he can fairly and properly respond to all of the
      allegations against him, the majority of which depend on inappropriate inferences being
      drawn from isolated emails and other communications, divorced of their
      contemporaneous context. Mr Clark reserves his position as to whether a fair trial of
      the claim against him can ever take place, but in any event anticipates that this Defence
      will be the subject of amendment following disclosure and sight of other Defendants'
      statements of cases, aspects of which he may adopt in due course.

II.   Mr Clark's Position: Summary

,lfrQark


3.    Mr Clark is a qualified chartered accountant and worked as an auditor, prior to taking a
      role as Director of Internal Audit, within the States Treasury Internal Audit Department
      of the States of Guernsey. In 2001, he became States Treasurer, the most senior civil
      service role in the Treasury of the States of Guernsey, his signature featuring on
      Guernsey bank notes during the time in which he held this role. Ile is a director and
      trustee of various charities within Guernsey, where he has lived with his wife (a fellow

      of the Institute of Chartered Accountants of England and Wales and a Special Constable
      with the Guernsey Police, who undertakes forensic accmmting services on an unpaid
      volunteer basis within the Economic Crime Division) since 1990. Mr Clark is
      financially secure and protective of his reputation in Guernsey.


                                              2
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 4 of 50



4.    Mr Clark denies the claims in fraudulent misrepresentation and conspiracy against him.
      Moreover, for all the reasons set out above (amongst others), it is inherently improbable
      that:

      4.1     Mr Clarlc would have acted in the manner alleged against him in this Claim.

      4 .2    Any of the other Defendants would have revealed to Mr Clark the nature of their
              alleged misconduct (as to which no admissions are made) or sought to involve
              him in the unlawful means conspiracy alleged in this Claim.


Mr Clark's Role

5.    Mr Clark joined BSGR on 1 March 2007 as director and as Group Treasurer, his initial
      role being to establish the Guernsey office as the administrative headquarters ofBSGR
      (it having been based in Jersey tmtil March 2007). As time went on, Mr Clark acquired
      an increasing number of directorships of Guernsey-incorporated companies within the
      BSG Group (12 by the time of his departure from his employment in 2014), such that
      by the time of the events materially in issue in the Claimants' claims, he spent only
      approximately 50% of his time on woik relating to BSGR projects of which the project
      in Guinea was just one.


6.    Mr Clark performed a primarily administrative role in respect of all of his duties for the
      various Guernsey-based BSG companies of which he was a director (including BSGR).
      In the main, those roles entailed ensuring that payment requests were dealt with
      promptly and in line with appropriate approval procedures, as well as tending to the
      corporate administration of the said companies.

7.    Mr Clark had no first-hand knowledge of events or operations on the ground in Guinea
      at any material time.

8.    As a member of the BSGR board of directors, Mr Clark exerc1Sed !us own mdependent
      judgment in taking decisions, but was ultimately reliant on the input of others in taking
      board decisions, such as Mr Tchelet, Mr Avidan, Mr Stroik, Mr Cramer, Mr Steinmetz
      and Ms Sandra Merloni-Horemans.




                                              3
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 5 of 50



9.    Although he acted as a board member ofBSGR as set out above, Mr Clark did not lead
      the commercial strategy of any of the many Guernsey-incorporated companies of which
      he was a director, including BSGR

10.   At no material time was Mr Clark a close associate of the First Defendant.


Summary

11.   In summary of Mr Clark' s position (as fw1her elaborated upon below):

      11.1   In so far as any representations made by Mr Clark were representations about his
             knowledge or belief, they were true.

      11.2   In so far as any representations made by Mr Clark were about an W1derlying state
             of affairs, Mr Clark believed them to be true and his belief was not reckless.

      11.3   Mr Clark makes no admissions as to the underlying state of affairs to which any
             of his representations related.

      11.4   Accordingly and in any event, l\llr Clark made no representations fraudulently,
             whether in the deliberate or the reckless sense.

      11.5   Mr Clark at no point intended to deceive the Claimants or anyone else in making
             the representations complained of.

      11.6   It is in any event denied that the Claimants at any point relied upon or were
             induced to act to their detriment by representations made by Mr Clark.

      11.7   In the premises, Mr Clark was not party to an unlawful means conspiracy which
             employed fraudulent misrepresentations as the relevant unlawful means.

m.    Claimants' Overview

12.   Mr Clark pleads as follows to the "Overview" section of the PoC, (paragraphs 1 to 11).

13.   Paragraphs 1 to 3 are admitted.

14.   Save that no admissions are made as to the subsequent payments exceeding US$746
      million alleged at paragraph 4, paragraph 4 is admitted.


                                               4
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 6 of 50



15.   As to paragraph 5:


      15.1   It is denied that Mr Clark made any fraudulent misrepresentations.

      15.2 At no material time did Mr Clark know of the identity or name of Mahmoud
             1hiam or have any conception that Frederic Cilins, Ghassan Boutros, Pentler
             Holdings Limited and Mr 1hiam served relevantly as agents, intermediaries and
             consultants, whether in obtaining the Mining Licences or otherwise.

      15.3   No admissions are made as to whether any of the remaining defendants ("the
             Co-defendants") made the fraudulent misrepresentations they are alleged to
             have made but, to the extent that they may in due course be proven to have done
             so, it is denied that Mr Clark had any knowledge of the same, or was put on
             notice of the same, whether constructively or otherwise.

16.   As to the example set out at paragraph 6, insofar as the Claimants rely upon the matters
      set out therein to allege wrongdoing against Mr Clarlc, such wrongdoing is denied,
      otherwise it is not admitted, as set out in fiuther detail below. In any event, to the extent
      that any of the matters set out in paragraph 6 may be proven, Mr Clark has no and at no
      material time had any knowledge as to the same.

17.   As to paragraph 7:

      17.1   The first sentence is admitted.

      17.2   As to the second sentence, only to the extent consistent with the matters set out
             at paragraphs 6 to 9 above was Mr Clark' s role that ofa "senior executive" within
             the BSGR Group at the time the NA and SHA were entered into.

      17.3   It is denied that Mr Clark received any reward, whether handsome or otherwise,
             by way of recognition for playing a part in inducing Vale to enter into the NA
             and the SHA. Mr Clark pleads further to this allegation at paragraph 30.4 below.

18.   In so far as it concerns Mr Clarlc, paragraph 8 is denied for the reasons set out more
      fully below. Otheiwise, no admissions are made as to paragraph 8.

19.   Paragraph 9 is admitted. No admissions are made as to whether the Mining Licences
      had in fact been procured by bribery but, to the extent that the Claimants establish the

                                                5
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 7 of 50



       same, at no material time did Mr Clark have cause to know or to suspect that they had
       been so procured.

20.    Save that it is denied as aforesaid and as set out more fully below that Mr Clark made
       any fraudulent misrepresentations, that he held the requisite intention to deceive, that
       the Claimants relied on, or were induced to act by, any representations made by him and
       that it is denied that Mr Clarie was party to any conspiracy, no admissions are made as
       to paragraph 10.

21.    As to paragraph 11, Mr Clarlc repeats his denial that he made any fraudulent
       misrepresentations and for that reason (without limitation) denies that the Claimant
       enjoys any proprietary claim as against him, which claim is (as with all claims) in any
       event statute-barred.

.A..   l'a1iies

Tlte Claimants

22.    The first sentences of paragraphs 12 and 13 (concerning Vale and Vale Holdings) are
       admitted, the balance of those paragraphs is not admitted.

23.    The first and third sentences ofparagraph 14 are admitted, the balance of that paragraph
       is not admitted

The Defendants

24.    As to the generality of paragraphs 15 to 24 and paragraphs 26 to 27, which concern the
       Co-defendants:

       24.l   No admissions are made as to whether any of the Co-defendants made the
              fraudulent misrepresentations they are alleged to have made.

       24.2   To the extent that any of the Co-defendants did make fraudulent
              misrepresentations as alleged, it is denied that Mr Clarlc had any knowledge of
              the same, or was put on notice of the same, whether constructively or otherwise.

25.    As to paragraph 15 (concerning Mr Steilllnetz), the first two sentences are admitted and
       the final sentence is noted.



                                              6
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 8 of 50



26.   As to paragraph 16 ( concerning Balda), paragraph 16.1 and the first sentence of
      paragraph 16.2 are admitted. No fi.uiher admissions are made.

27.   No admissions are made as to paragraph 17.

28.   No admissions are made as to paragraph 18.

29.   As   to paragraphs 19 to 24 (concerning Mr Cramer, Mr Struik, Mr Avidan and Mr
      Tchelet):

      29.1    No admissions are made as to the acc\U'acy of the descriptions of the roles and
              professional backgrmmds of the said individuals within the BSGR Group, as set
              out in those paragraphs.

      29.2    It is admitted that Mr Clark Wlderstood at the material time that the said
              individuals were involved in the negotiation of the JVA and the SHA, albeit the
              precise extent and nature of each individual' s involvement in the said negotiation
              was unknown to him, such that be does not admit whether the said involvement
              was "close,,.

      29 .3   The balance of those paragraphs do not appear to be relevant to Mr Clark and
              are therefore not admitted.

30.   As to paragraph 25, concerning Mr Clarlc-


      30.1    It is admitted that:

              (a)   Mr Clark is a chartered accountant resident in Guernsey.

              (b)   Mr Clark was appointed as a director ofBSGR and as the BSGR Group's
                    treasurer in about March 2007.

              (c)   Mr Clark also asS\Ulled the role of money-laundering reporting officer
                    (MLRO) for BSGR

              (d)   Mr Clark was also a director and MLRO of all BSGR Group companies
                    registered in Guernsey from the later of March 2007 or the date of their
                    incorporation (including BSGR).


                                               7
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 9 of 50



     30.2   It is denied that Mr Clark was closely involved in the negotiation of the NA and
            SHA and averred that the Claimants' true tlllderstanding as to the extent of Mr
            Clarlc's non-involvement in the negotiation of the NA and SHA is evidenced by
            the matters set out as follows:

            (a)    Mr Clark was not involved in any of the meetings held in Rio in the week
                   commencing 15 March 20 IO which the Claimants allege (at paragraph 67
                   of the PoC) led to the execution of the Heads of Terms on 19 March 2010.
                   Nor did Mr Clarlc sign the Heads of Terms on behalf ofBSGR

            (b)    As evidenced by the penultimate sentence of paragraph 88 of the PoC, the
                   Claimants did not tlllderstand BSGR to be represented by Mr Clark during
                   any material negotiations for the NA and the SHA (and he did not so
                   represent BSGR).


            (c)    Mr Clark attended a single negotiation meeting at the offices of Clifford
                   Chance on either 8 or 9 April 2010, during which he was a bystander and
                   no more, and was seen to be and treated as such by the Claimants'
                   representatives.

            (d)    Notwithstanding the prior prov1S1on to them of the Initial DD
                   Questionnaire and the Supplemental DD Questionnaire, Vale and its
                   representatives chose to conduct extensive interviews with Mr Tchelet, Mr
                   Avidan, Mr Stroik and Mr Cran1er, for the specific purposes of
                   interrogating the same as to the BSG Group's business in Guinea, how it
                   was run and the nature of its local relationships, and ostensibly to fully
                   explore the possibility of any corruption in BSGR's affails. fu the present
                   proceedings, the first affidavit of the Claimants' own solicitor dated 22
                   November 2019 described the purposes of those interviews as being to
                   "conduct an interview of key BSGR representatives regarding due
                   diligence issues relating to bribery and corruption (Cramer, Struik, Avidan
                   and Tchelet)".

            ( e)   Vale could have chosen to interview Mr Clarlc as part of their due diligence
                   enquiries, but took the considered decision not to do so. fu the premises,


                                              8
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 10 of 50



                  it is to be inferred both that Vale knew full well that Mr Clark was not a
                  "key BSGR representative" at all, and that Vale knew Mr Clark to be
                  unworthy of interrogation in relation to clue diligence issues relating to
                  bribery and cotruption.

            (f)   In all the premises, it is to be inferred that the Claimants knew at all
                  material times that the nature of Mr Clark' s role and his status was as
                  summarised at paragraphs 6 to l O above.

     30.3   It is denied that Mr Clark made fraudulent misrepresentations to induce Vale to
            enter into either of the JVA or the SHA. It is denied that Mr Clark made any
            representations knowing them to be false, without belief in their truth, or acting
            recklessly as to whether or not they were true. Any representations made by Mr
            Clarlc were made honestly.

     30.4   As to the bonus payment to which the Claimants plead in the final three lines of
            paragraph 25:

            (a)   !tis admitted and averred that in or about June 2010 (i.e. after Vale entered
                  the JVA and the SHA), Mr Cramer informed Mr Clarlc that certain BSGR
                  staff would receive a bonus as a show of gratitude for their hard work. It is
                  admitted and averred that at or about the same time Mr Clark was informed
                  that his total bonus would be US$250,000.

            (b)   It is admitted and averred that Mr Clarlc only ever received a sum of
                  US$180,000 by way of such a bonus, which he received on or about 6 July
                  2010. Mr Clark received the said bonus along with some 2 1 other BSGR
                  employees, eight of whom received larger bonus awards than Mr Clark.

            (c)   It is accordingly denied that Mr Clark was awarded any bonus in about
                  April 2010, as alleged. Mr Clarlc first became aware of any bonus award
                  after the JVA and the SHA were entered into, in or about June 2010. It is
                  further denied that Mr Clark at any material time laboured pursuant to (i)
                  a "promi.se'' made before the JVA and SHA were entered into, that he
                  would receive a bonus ofUS$250,000 (as is alleged at paragraphs 96 and
                  113.3 of the PoC) or (ii) a reasonable expectation of receiving a substantial


                                             9
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 11 of 50



                   bonus, in the event that the JVA and SHA were executed (as is alleged at
                   paragraph 96 of the PoC).

             (d)   It is denied that those who decided to award a bonus to Mr Clark (along
                   with the 21 other BSGR employees) did so pursuant to any conception that
                   Mr Clark had played a role "in procuring Vale to enter' into the JVA and
                   SHA. In the premises set out at paragraphs 6 to 9 and paragraphs 30.2(a)
                   to 30.2(f) above in particular, those who decided upon the said bonus
                   awards would have held no conception that Mr Clark performed any such
                   role because, on any realistic view of his involvement, he did not.

             (e)   For the avoidance of doubt, it is denied that the bonus ofUS$180,000 paid
                   to Mr Clark in July 2010 was paid by way of a reward for making
                   fraudulent misrepresentations which procured Vale to enter into the JVA
                   and the SHA.          As aforesaid, there were no such fraudulent
                   misrepresentations.

31.   As to paragraph 26 ( concerning Balda), the first three sentences are admitted, the
      balance of that paragraph is (to the extent relevant to Mr Clark) not admitted.

32.   As to paragraph 27 (concerning Nysco), the first two and the last sentences are admitted,
      the balance of that paragraph is not admitted.

Other Key Comp anies and Individuals

33.   As to paragraph 28:

      33.1   It is not clear what the Claimants mean by "complex" and so the first sentence is
             not admitted.

      33.2   The second sentence of paragraph 28 is admitted.

      33.3   The third sentence is noted.

34.   Paragraph 29 is not admitted.

35.   As to paragraph 30 (concerning Pentler):


      35.1   It is admitted that Pentler is a Bv1 company.

                                               10
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 12 of 50



      35.2   No admissions are made as to whether or not Pentler was the vehicle through
             which Mme Toure held a 5% interest in BSGR BVI. Mr Clark in any event relies
             on the matters set out at paragraph 112 below.

      35.3   The second sentence is admitted (albeit it is averred that Mr Clark had no
             knowledge as to the identities of Pentler' s shareholders at the times material to
             the claim).

      35.4   No admissions are made as to the nationalities of Pentler's shareholders.

36.   As to paragraph 31 (concerning Mr Boutros):


      36.1   No admissions are made as to Mr Boutros' nationality.

      36.2   It is admitted and averred that at the material time Mr Clark understood Mr
             Boutros to be an agent or director of LMS. Mr Clark understood both Mr
             Boutros and LMS to be in business in the provision of construction plant and
             equipment, as to which Mr Clark pleads further at paragraph 117 below.

      36.3   It is admitted that the BSGR Group paid various significant sums to Mr Boutros
             and to IMS over 2009/2010. Pending disclosure, no admissions are made as to
             the precise sums so paid.

      36.4   Save as aforesaid, no admissions are made as to paragraph 31. To the extent that
             any monies paid to Mr Boutros or to LMS were used to pay bribes, Mr Clark had
             no knowledge of the same.

37.   No admissions are made as to paragraph 32. At no material time did Mr Clark know of
      the identity or name of Mr Thiam or have any conception that Mr Thiam served
      relevantly as an advisor or consultant to the BSGR Group. To the extent that any bribes
      were paid to Mr Thiam, Mr Clark had no knowledge of the same.

B.    The Mining Licences

38.   Mr Clark does not plead to paragraphs 33 to 37, which are irrelevant to his alleged
      involvement and which concern matters with and ofwhich he had no direct involvement
      or knowledge. To the extent that, contrary to the foregoing, any of the said paragraphs
      are alleged to be relevant to Mr Clark, he makes no admissions in relation to the same.

                                             11
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 13 of 50



C.    Obtaining of Mining Licences: 2005-2008

39.   Mr Clark does not plead to paragraphs 33 to 53, which concern matters which pre-dated
      his involvement with the BSGR group and with and of which he had no involvement or
      knowledge. To the extent that, contrary to the foregoing, any of the said paragraphs are
      alleged to be relevant to Mr Clark, he makes no admissions in relation to the same. For
      the avoidance of doubt, and to the extent that any of the matters set out in the said
      paragraphs may be proven at trial, Mr Clark had no relevant knowledge of the same at
      any material time.

40.   Paragraph 54 is admitted.

41.   As to paragraph 55:

      41.1    Paragraph 55 .1 is admitted.

      41.2    No admissions are made as to paragraph 55.2.

      41.3    Paragraph 55.3 is admitted.

42.   Save that paragraphs 57.2 and 57.3 are admitted (Mr Clark' s understanding as to the
      purposes of payments to Mr Boutros being set out at paragraph 117 below), no
      admissions are made as to paragraphs 56 and 57, which concern matters with which Mr
      Clark had no involvement and of which he had no relevant knowledge. For the
      avoidance of doubt, and to the extent that any of the matters set out in the said
      paragraphs may be proven at trial, Mr Clark had no relevant knowledge of the same at
      any material time.

43.   Save that it is admitted that by the end of 2009 Pentler had entered into an agreement to
      sell its interest in BSGR BVI for US$22 million, no admissions are made as to paragraph
      58 (including paragraphs 58.1 and 58.2). For the avoidance of doubt, and to the extent
      that any of the matters which Mr Clark does not admit as set out in the said paragraphs
      may be proven at trial, Mr Clark had no relevant knowledge of the same at any material
      time.




                                             12
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 14 of 50



D.    2009/10: Confirmation of Mining Licences

44.   No admissions are made as to paragraph 59, which concern matters with which Mr Clark
      had no involvement and of which he had no relevant knowledge.

45.   Paragraph 60 is noted.

46.   As to paragraphs 61 and 62:


      46.1   As to paragraph 62.15 in particular, Mr Clark has some recollection ofa payment
             ofUS$5 million for a project in Mozambique, which eventually proved not to be
             viable. Save that he had no knowledge that the said payment was for Mr Thiam's
             benefit as alleged (and as to which no admissions are made) and save that he at
             all material times ooderstood that the payment was legitimately made in relation
             to a genuine project in Mozambique, Mr Clark cannot recall any further material
             particulars in relation to the said payment, some ten years after it was made.

      46.2   Otherwise, no admissions are made as to paragraphs 61 and 62, which concern
             matters with which Mr Clark had no involvement and of which he had no
             relevant knowledge. For the avoidance of doubt, and to the extent that any of
             the matters set out in the said paragraphs may be proven at trial, Mr Clark had
             no relevant knowledge as to the same at any material time.

E.    The JVA and the SHA

47.   Paragraph 63 is admitted.

48.   No admissions are made as to paragraph 64.

49.   No admissions are made as to paragraph 65.

50.   No admissions are made as to paragraph 66.

51.   As to paragraph 67:


      51.1   No admissions are made as to the first sentence, as to which Mr Clark repeats
             his averments that:




                                             13
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 15 of 50



               (a)   He was not involved in any of the meetings held in Rio in the week
                     commencing 15 March 2010 which allegedly led to the execution of the
                     Heads ofTellllS on 19 March 2010.

               (b)   He did not sign the Heads ofTellllS on behalf ofBSGR

      51.2     The second sentence (concerning negotiations between Vale, represented by
               Clifford Chance, and BSGR, represented by Skadden, in Canary Wharf, London)
               is admitted. As to that sentence, Mr Clark notes the Claimants' implicit case at
               paragraph 88 of the PoC (which he admits as correct), to the effect that at no
               point did Mr Chuk represent BSGR at any of the negotiations with Vale in
               Canary Wharf.

      51.3     Mr Clark admits that tellllS for the proposed joint venture were reached during
               the co\U'Se of the said negotiations, but makes no admissions as to whether those
               terms were "detailed", as alleged. In the premises set out at paragraphs 136 to
               140 below, it is denied that Clifford Chance conducted " in-depth due diligence
               relating to (inter alia) corruption and bribery issues" .

      51.4     The Claimants' position in the final sentence is noted and pleaded to more fully
               below.

Mr Clark's Execution of Due Diligence Documentation: Relevant Context

52.   The core of the Claimants' case against Mr Clark rests on the facts that he signed the
      Initial DD Questionnaire, the Supplemental DD Questionnaire and the Clark ABL
      Certificate, which contained the alleged First, Second, Third and Seventh Conuption
      Representations and the alleged First and Second Consultancy Representations.


53.   The context in which Mr Clark signed the Initial DD Questionnaire, the Supplemental
      DD Questionnaire and the Clark ABL Certificate ("the Cl:u·k D ocuments") was one in
      which:

      53.1     The nature of Mr Clark 's role within BSGR and the BSGR Group was as
               summarised at paragraphs 5 to 9 above.




                                                14
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 16 of 50



     53.2   The nature ofMr Clark's role in the negotiations leading to the NA and the SHA
            was as summarised at paragraph 30.2 above.


     53.3   Mr Clark had no responsibility for deciding which doc\Ullents did or did not go
            into the due diligence " data room" for interrogation by Vale (Mr Tchelet and Mr
            de Bernardini ofSkadden being so responsible).


     53.4   Mr Clarie understood that:


            (a)   The entire due diligence process on behalf ofBSGRhad been overseen by
                  BSGR's external counsel, Skadden, who had read and approved the Clark
                  Documents prior to Mr Clark's execution ofthe same and who had assured
                  Mr Clarie that they had been through all of the deal documentation
                  (including the Clark Documents), and that they were content with the
                  same.


            (b)   The due diligence process on behalf of BSGR had further been overseen
                  by BSGR' s de facto internal counsel, Mr David Barnett, who had read and
                  approved the Clark Documents prior to Mr Clark' s execution of the same.


            (c)   All of the substantive content contained in the Clark Documents had been
                  completed on the basis of information from those closest to events on the
                  ground, and in particular from Mr Avidan, Mr Stroik and Mr Tchelet,
                  which information had been provided to Skadden and to Mr Barnett. Mr
                  Clark understood that Skadclen and Mr Barnett had also taken instructions
                  from Mr Steinmetz as to the contents of the same.


     53.5   Mr Clark had been present at one of the meetings in Canary Wharf on 8 or 9
            April 2010 at which oral assurances from Mr Steinmetz, Mr Avidan and Mr
            Tchelet that no bribes had been paid in relation to the Guinea project were given.


     53.6   In the circumstances set out at paragraphs 5 to 9 above in particular, Mr Clark
            necessarily and reasonably relied upon the information and confirmations
            provided by others as set out in paragraphs 53.4 and 53.5 above.




                                            15
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 17 of 50



      53.7     In the circwnstances set out at paragraph 30.2 above, Vale (and through it, all of
               the Claimants) were at all material times aware of the fact that Mr Clark would
               necessarily and reasonably rely on information from others in providing the
               certifications he did in the Clark Documents.

54.   Further to the above matters, the context in which Mr Clark signed the Clark ABL
      Certificate in particular was one in which:


      54. l    A team from Ernst & Young' s London office had been engaged by Vale to cany
               out a financial audit of the Guernsey office, which occU1Ted on 29 April 2010.


      54.2     Mr Clark had been instructed by Mr Tchelet to provide that team from Ernst &
               Young with any documentation or information they required, which he did.

      54.3     Mr Clark had been informed by Mr Tchelet that, during the FCPA Interview
               which took place on 8 April 2010, all of Mr Avidan, Mr Stroik, Mr Tchelet and
               Mr Cramer had been interviewed at length as to the BSGR Group' s business in
               Guinea, and had affirmed the propriety of the same.


55.   In signing the Clark Documents and in leaving their contents unqualified post-signature,
      Mr Clark drew significant comfort from and set significant store by the matters set out
      at paragraphs 53.4 and 53.5 above, and (as to the Clark ABL Certificate), drew
      significant comfort from and set significant store by the matters set out at paragraph 54
      above.

Initial DD Questionnaire

56.   Paragraph 68 is admitted. Mr Clark will also rely upon the Initial DD Questionnaire at
      trial for its full tenns and true effect.

57.   To the extent consistent with the express wording of section B of the Initial DD
      Questionnaire (p.2) (which did not identify or purport to identify Mr Cramer or any
      other entity or individual as a UBO of Onyx) paragraph 69 .5 is admitted, otherwise it is
      denied.




                                                  16
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 18 of 50



58.   Paragraphs 69 and 70 are otheiwise admitted. As to paragraph 69.6, in the premises set
      out at paragraph 53.7 above in particular, it is averred that Mr Clark made the relevant
      inquiries ofBSG Group's directors, senior executives, other employees and UBOs and
      conducted the relevant review of the matters set out in the Initial DD Questionnaire, as
      set out at paragraph 53.4 above and that in the circumstances set out at paragraph 53.5
      above he was content to leave the contents of the same unqualified, post-signature.

59.   As to paragraph 71 itself, Mr Clark repeats paragraphs 53 and 55 above. Ftuther:

      59.1   It is admitted and averred (as aforesaid) that the substantive content contained in
             the Initial DD Questionnaire was completed on the basis of information provided
             by Mr Avidan, Mr Struik and Mr Tchelet.

      59.2 It is denied that Mr Clark provided more than trivial assistance in completing the
             Initial DD Questionnaire and Mr Clark repeats that he reasonably relied on the
             input of others in completion of the same.

      59.3   It is denied as aforesaid that Mr Clark was a party to any co=on design to make
             fraudulent misstatements to Vale.

      59.4 It is admitted that Mr Clark manifestly approved and adopted the representations
             set out in the Initial DD Questiomiaire.

      59.5   Mr Clark makes no admissions as to the position of the C°"defendants in relation
             to their alleged approval and adoption of the representations in the Initial DD
             Questionnaire.

60.   As to the sub-paragraphs of paragraph 71:


      60.1   It is admitted that Mr Clark made inquiry of Mr Steinmetz (through Mr Barnett
             and/or Skadden as set out in paragraph 53 above) in preparing the responses to
             the Initial DD Questionnaire. Otheiwise, paragraphs 25 and 26 above are
             repeated in relation to sub-paragraph 71.1.

      60.2   Paragraph 71.2 is addressed above.

      60.3   As to paragraphs 71.3 and 71.5, it is admitted that Mr Clark made inquiry ofMr
             Tchelet, Mr Avidan and Mr Stroik (through Mr Barnett and/or Skadden as set

                                              17
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 19 of 50



             out in paragraph 53 above) in preparing the responses to the Initial DD
             Questionnaire.

      60.4   As to paragraph 71.4, the Initial Due Diligence did not identify or pwport to
             identify Mr Cramer (or any other person or entity) as the UBO of Onyx. Mr Clark
             made no inquiry ofhim prior to signing the same.

      60.5   Since the email referred to at paragraph 71.6 has been provided to Mr Clark as
             part of the documentation provided to him by the Claimants after they obtained
             a worldwide freezing injunction, paragraph 71.6 is admitted.

      60.6   Paragraph 71.7 is admitted.

      60.7   Paragraph 71.8 is denied insofar as it concerns Mr Clark. Paragraph 29.2 above
             is repeated in relation to the balance of paragraph 71.8.

      60.8   As to paragraph 71.9, it is admitted that Mr Clark made inquiry ofNysco and
             Balda (through Mr Barnett and/or Skadden as set out in paragraph 53 above) in
             preparing the responses to the Initial DD Questionnaire.

      60.9   Paragraph 71.10 repeats allegations made elsewhere, the responses to which are
             repeated.

      60.10 Save for his admission set out at paragraph 59.4 above, paragraph 71.11 is denied
             insofar as it concerns Mr Clark.

      60.11 Save as set out above, no admissions are made to paragraphs 71.1 to 71.11.



Supplemental DD Questionnaire

61.   Paragraphs 72 and 73 are admitted.

62.   As to the generality of paragraph 74, Mr Clark repeats paragraphs 52 and 55 above.
      Further as to paragraph 74:

      62.1   The first two sentences are admitted.




                                                18
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 20 of 50



      62.2   The fmal sentence and paragraphs 74. l to 74.4 are denied insofar as they relate
             to Mr Clark; Mr Clark's understanding as to ptupose of the 31 March 2010
             Restructuring is as set out at paragraph 121 below. No admissions are made to
             those paragraphs insofar as they relate to any other Defendant.

63.   It is denied that Mr Clark materially amsted in the 31 March 2010 Restructuring, as
      alleged at paragraph 75.1. Mr Clark's understanding as to the 31 March 2010
      Restructuring is as set out at paragraph 121 below and it is accordingly denied that he
      had any notion that the ultin13te ptupose of the same was as set out at paragraph 75.2
      (as to which he otherwise lll3kes no admissions).

64.   Paragraph 76 is admitted.       Mr Clari< will also rely upon the Supplemental DD
      Questionnaire at trial for its full terms and true effect.

65.   As to paragraph 77:


      65.l   It is admitted that the Supplemental DD Questionnaire did not refer to the 31
             March 20 l O Restructuring but it is denied (if the same is intended to be alleged
             by the use of the word "concealed") (a) that there was any obligation so to refer
             and (b) that Mr Clark considered that there was any obligation so to refer.

      65.2   Save that the representation set out at paragraph 77.2 was further qualified by
             the matters set out at paragraphs l(i) to l(iv) under the "Certification" heading
             of the Supplemental DD Questionnaire, the representations set out in paragraphs
             77.1 and 77.2 are admitted.

66.   As to paragraph 78:

      66.l   Mr Clari< repeats (mutatis mutandis) his response to paragraph 71 above.

      66.2   Mr Clark repeats paragraph 62.2 above as to the alleged ptupose of the 31 March
             2010 Restructuring and as to his alleged knowledge of the same.

      66.3   Paragraph 78.2 is admitted.

      66.4   No admissions are made as to paragraph 78.3.




                                                19
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 21 of 50



      66.S   As to paragraph 78.4, it is admitted that Mr Clark made inquiry ofNysco and
              Balda (through Mr Barnett and/or Skadden as set out in paragraph 53.4 above)
              in preparing the responses to the Supplemental DD Questionnaire and that in
              certifying the same he purported to do so on behalf ofNysco.

8 April Representations

67.   Paragraph 79 is admitted.

68.   No admissions are made as to paragraph 80, Mr Clark not having been present at the 8
      April 2010 interviews.

69.   As to paragraph 81, it is denied that Mr Clark bore responsibility for the representations
      allegedly made on 8 April 2010, in the premises set out at paragraphs 30.2(a) to 30.2(f)
      above and in any event. Further, as to paragraph 81.2, it is denied insofar as it is
      intended to be alleged that the fact that the Clark ABL Certificate, which Mr Clark
      signed, repeated the 8 April Representations means that Mr Clark bore any
      responsibility for the making of those representations as made on 8 April 2010.
      otherwise, paragraph 81 is not admitted.

Steinmetz ABL Certificate

70.   No admissions are made as to paragraph 82.

71.   Paragraph 83 is admitted as a broad summary of the Steinmetz ABL, which will be
      referred to at trial for its full terms and effect.

72.   Paragraph 84 is denied in the premises set out at paragraphs 30.2(a) to 30.2(f) above
      and in any event. Further:

      72.1    As to paragraph 84.1, insofar as the Claimants rely on the FCPA Interview as
              against Mr Clarlc, paragraph 69 above is repeated.

      72.2    As to paragraph 84.2, it is denied insofar as it is intended to be alleged that the
              fact that the SHA, which Mr Clark signed, made reference to the Steinmetz ABL
              Certificate means that Mr Clark adopted the contents of the Steinmetz ABL
              Certificate as his own.


                                                 20
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 22 of 50



Clark ABL Certifreate

73.   Paragraphs 85 and 86 are admitted. The Seventh Cormption Representation was true,
      as Mr Clalk had no reason to believe that BSGR, its subsidiaries and affiliates or their
      respective directors, employees or any person acting on their behalf, had paid or would
      pay, offer, promise or authorise the making of a Prohibited Payment. Further and in
      any event, Mr Clark believed the said representation to be true.

74.   As to paragraph 87, Mr Clalk accepts that he made the representations set out in the
      Clark ABL Certificate, which was again substantively completed on his behalf by
      Skadden and/or Mr Barnett on the basis of (as Mr Clalk understood the position)
      information provided by Mr Avid.an, Mr Stroik and Mr Tchelet and instructions from
      Mr Steinmetz. Save as aforesaid, Mr Clark makes no admissions as to the responsibility
      of the Co-Defendants for the Clalk ABL Certificate.



Further London i1'feetings


75.   Save as is admitted and averred at paragraph 53.5 above, no admissions are made as to
      paragraphs 88 and 89, Mr Clark having not been present at any ofthe meetings to which
      the Claimants plead. As to the representations set out at paragraph 89 (to the effect that
      the transaction by which BSGR Steel purchased the minority interest in BSGR BVI was
      done for tax planning purposes and that the selling minority shareholder was not an
      extemal third party but a company within the Balda group) Mr Clalk would have
      challenged both such representations had he been aware of the same at the material time,
      because he would have known that neither of them were true.

76.   As to paragraph 90, it is denied that Mr Clalk bore responsibility for the representations
      allegedly made during the "Fwther wndon Meetings" in the premises set out at
      paragraphs 30.2(a) to 30.2(f) above and in any event.




                                              21
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 23 of 50



Other Matters

77.   As to paragraph 91, it is admitted that such representations as were made by Mr Clark
      (being the First, Second, Third and Seventh Conuption Representations and the First
      and Second Consultancy Representations) were made with the intention that Vale
      should rely upon them so as to enter into the JVA and SHA. It is further admitted that
      Mr Clark knew fuat Vale would pass the said representations on to its subsidiary and
      affiliate companies for the purposes of implementing the joint venture, including for the
      purpose of making payments pursuant to the JVA and SHA and intended the said
      representations to be relied on by Vale International and Vale Austria in making any
      payments (or taking any other steps required) under the JVA or SHA. No admissions
      are made as to the balance of paragraph 91.

78.   As to paragraph 92, it is denied that any of the representations which Mr Clark admits
      having made were implied in nature.

79.   The first sentence of paragraph 93 is noted and Mr Clark will do the same. The balance
      of paragraph 93 is admitted as a brief summary of certain of the provisions of the JVA
      and SHA, which will be referred to at trial for their full terms and effect.

80.   Paragraph 94 is admitted.

81.   No admissions are made as to paragraph 95.

F.    Payments post the JVA an d t he SHA

82.   Paragraph 96 is denied for the reasons set out at paragraph 30.4 above.

83.   Paragraph 97 is admitted. The Bonus Schedule also detailed that some 22 employees
      ofBSGRreceived bonuses on 6 July 2010, including six non-defendant individuals who
      received bonuses in sums ofUS$180,000 (x 2 individuals), US$200,000, US$350,000
      (x 2 individuals) and US$800,000 (none of whom face allegations of fraudulent
      misrepresentation or conspiracy).

84.   As to paragraphs 98 and 99:


      84.1   No admissions are made as to paragraph 98.1.



                                              22
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 24 of 50



      84.2    Paragraphs 98.2 and 99 are vague and unparticularised, and save that it is
              admitted that Mr Clark received a salary from BSGR until his departure from
              his employment in 2014, no admissions are made as to the same.

85.   As to paragraph 100:

      85.1    It is admitted that the tenns of the Pentler SPA were renegotiated to increase the
              consideration payable to Pentler to US$30 million (US$8 million of which had
              already been paid).

      85.2    No admissions are made as to when the said renegotiation took place and as to
              whether it took place at the same time as BSGR was negotiating the NA and
              SHA. Mr Clark only became aware of the fact of that renegotiation after it had
              taken place, on or about 12 May 2010 when he was asked to effect the payment
              of US$22 million to Pentler, and was never informed as to when the
              renegotiation took place.

      85.3    The second and third sentences are admitted

      85.4    As to the fourth and fifth sentences (including paragraphs 100.1 and 100.2), it is
              admitted that a further US$4.5million was paid to Pentler as set out therein but
              no admissions are made as to whether the said sum was paid in full and final
              settlement of Pentler's entitlements under the BSGR-Pentler Milestone
              Agreement. Mr Clark understood at the material time that these sums were the
              product of further renegotiation of the Pentler SPA.

86.   No admissions are made as to paragraph 101, Mr Clark having no knowledge as to the
      same.

G.    Alleged Attempts to Destroy Inc1i mina ting Mate1i al

87.   No admissions are made as to paragraphs 102 and 103, Mr Clark having no knowledge
      as to tlte same.

H.    Revocation of Mining Licences

88.   Save that no admissions are made as to the final sentence, paragraph 104 is admitted.



                                              23
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 25 of 50



L     Claims in Deceit

Alleged Falsity of Representations

Mme Toure and ,lfr n,iam

89.   As to paragraphs 105.1 to 105.16:

      89.l   No admissions are made as to paragraphs 105.l to 105.16 or as to the
             introductory sentences at paragraph 105.

      89.2   As set out in detail in paragraphs 112 and 113 below, Mr Clarlc had no knowledge
             of (a) Mme ToW'e' s existence or role at any material time or (b) any material
             links she may have had to Pentler or to BSGR or (c) Mr Thiam' s existence or
             role at any material tin1e or (d) any material links Mr Thiam may have had to
             BSGR or to the BSGR Group.

Mr Ci/ins

90.   As to paragraph 106.1 (concerning Mr Cilins):

      90.l   No admissions are made as to paragraphs 106.l(a) to (j) and 106.1(1) to (m)
             (including the introductory sentences at paragraphs 106 and 106. l ).

      90.2   As to paragraph 106.l(k):

             (a)   The first sentence is admitted.

             (b)   The second sentence is not admitted.

      90.3   As set out at in detail at paragraph 115 below:

             (a)   Mr Clarlc had no material knowledge as to Frederic Cilins' existence or
                   role at any material time and in particular bad no knowledge that he was a
                   shareholder of Pentler.

             (b)   Atno material time did Mr Clark hold any conception that Mr Cilins' role
                   was that of a consultant, representative, agent and/or intermediary to
                   BSGR ProjectCo, or that he was a member of the local advisory team
                   retained by BSGR and/or BSGR ProjectCo.

                                             24
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 26 of 50



Pentl.er


91.    As to paragraph 106.2 (concerning Pentler):

       91.1   No admissions are made as to paragraphs 106.2(a) to (f) (as to which Mr Clark
              pleads fiuther at paragraph 116.4 below), or as to the introductory sentences at
              paragraph 106.2.

       91.2   As set out in detail at paragraph 116 below, at no material tin1e did Mr Clark
              hold any conception that Pentler's role was that of an agent, intermediary,
              representative or consultant to BSGR and/or BSGR ProjectCo or that it was a
              member of the local advisory team retained by BSGR and/or BSGR ProjectCo.
              For the avoidance of doubt, none of the alleged facts contained in the detailed
              allegations set out in paragraphs 106.2(a) to (f) were within Mr Clark's
              knowledge at any material time.


       91.3   As to paragraph 106.2(g):


              (a)   The first sentence is admitted.


              (b)   The inference which the Clainiants seek to draw in the second sentence, to
                    the effect that the additional US$8 million payment set out in the SPA, in
                    the event that BSGR Steel should realise a profit exceeding US$1 billion
                    from the Sinlandou project, was intended to encourage Pentler to continue
                    to act as an intermediary or consultant, representative or agent ofBSGR or
                    BSGR ProjectCo, is denied as unrealistic. The more natural and obvious
                    inference is that Pentler negotiated the aforesaid provision to ensure that it
                    was able to benefit from the windfall, in the event that the Sinlandou
                    project were to realise a profit as large as US$1 billion.

Mr Boutros I LMS

92.    As to paragraph 106.3 (concerning Mr Boutros):

       92.1   The first sentence of paragraph 106.3(d) is admitted.




                                               25
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 27 of 50



      92.2   Otherwise, no admissions are made as to paragraphs I06.3(a) to (e) or to the
             introductory sentences at paragraph 106.3.


      92.3   As set out in detail at paragraph 117 below, at no material time did Mr Clark
             hold any conception that Mr Boutros' and/or LMS' role was that of an agent,
             intennediary, representative or consultant for BSGR, BSGR Guinea or BSGR
             Projectco (or that either Mr Boutros and/or LMS was a member of the local
             advisory team retained by BSGR, BSGR Guinea or BSGR Projectco).


LS. Toure

93.   As to paragraphs 106.4 (conceruing Mr LS. Toure):


      93.1   Mr Clark makes no admissions as to the said paragraph.

      93.2   As set out at paragraph 114 below, Mr Clark had no knowledge of (a) Mr LS.
             Toure's existence or role at any material time or (b) any material links he may
             have had to Pentler or to BSGR or to the BSGR Group.

General Particulars of Falsity

94.   Save that it is averred that at no point did Mr Clark possess any knowledge, whether
      actual or constructive, as to the matters alleged to have rendered the First to Third
      Consultancy Representations false, as the same are set out at paragraphs 106.5 to
      106.10, no admissions are made as to the same.

Fourth Consultancy Representation

95.   Save that it is averred that did Mr Clark did not make the Fourth Consultancy
      Representation and that at no point did he possess any knowledge, whether actual or
      constructive, as to the matters alleged to have rendered Fourth Consultancy
      Representation false as the same are set out at paragraphs 107.1 to 107.2, no admissions
      are made as to the same (including the introductory sentence at paragraph 107).

96.   As to paragraphs 108, 109, 110, 111, 112, 114 and 115:




                                             26
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 28 of 50



      96.1   To the extent that the underlying particulars are alleged elsewhere in the
             Particulars of Claim, Mr Clark's response to those underlying particulars is
             repeated.

      96.2   Otherwise, no admissions are made.


Falsity of representations: Mr Clark's state of knowledge


97.   In light of Mr Clatk' s knowledge position as to the matters alleged to render the
      Conuption and Consultancy Representations false, as the same is set out at paragraphs
      98-121 immediately below, the entirety of paragraph 113 proceeds on a false premise.
      It is denied that any of the matters set out at paragraph 113, including those set out at
      paragraphs 113.1 to 113.13, properly give rise to an inference that Mr Clark made the
      Conuption and Consultancy Representations knowing them to be false, without belief
      in their truth or reckless as to their truth and for the avoidance of doubt it is denied that
      Mr Clark so made the Corruption and Consultancy Representations.

Book-keeping ofPayments

98.   By 2009, the BSG Group had established a physical office and workers based in Guinea.
      Tatiana Rakitina was a Russian accountant based in Guinea who was in charge of the
      book-keeping in relation to the local Guinea office. Her counter-part in the Guernsey
      office was Helen Nicolle. In their day-to-day work, both of these women worked for
      Mr Tchelet and took their instruction from him. Their job was to keep spreadsheets
      detailing the costs and expenditure for the whole Guinea project. Mr Clark understood
      that Mr Tchelet would then regularly send this information up the corporate chain,
      explaining how much the Guinea project was costing the BSG group, and how and why.

99.   Since Mr Tchelet had to justify the expenditure on the Guinea project to individuals
      who Mr Clark understood were above him within the BSGR group, he took a keen and
      close interest in how all costs arising out of the Guinea project, whether ultimately
      accounted for through the local Guinea office or the Guernsey office, were addressed in
      terms of accounting codes and designations and their proper book-keeping. Mr Tchelet
      was keen to ensure that certain costs remained accounted for in the Guernsey office
      only, but to the best of Mr Clark's recollection he never ordered that a specific cost
      which had been incurred should not be accounted for at all.

                                               27
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 29 of 50




100.    Mr Clark was not responsible for day-t0-0ay book-keeping or accounts allocation and
        accordingly did not personally take charge of how expenditure on the Guinea project
        was addressed in BSGR' s day-to-day book-keeping.

101.    Helen Nicolle and Mr Tchelet would produce a weekly and a monthly report, which
        effectively served as management accounts. As part of that process, Mr Tchclct would
        often ( on a monthly basis at least) ask for changes to the presentation of information,
        including re-allocating costs to different costs descriptions. To the extent that he was
        aware of the san1e, Mr Clarlc did not view the aforesaid matters as a cause for concern
        because:

        101.1 He viewed them only as a demonstrating Mr Tchelet' s fastidiousness in ensuring
               that he was completely content with the allocation of costs, to which he was
               always giving consideration, even when payments had already been made,
               before he then had to justify those costs upwards to his superiors.


        101.2 BSGR employed Mr Peter Driver, a consolidation expert, to ensure that the
               accounts were properly presented and costs properly categorised, for the
               purposes of preparing audited annual consolidated accounts.


Payment Processing

102 .   In general, when payments had to be made, Mr Tchelet would communicate directly
        with the staff in the Guernsey office to ensure that the payments were duly made. Those
        staffwould take their day-to-day instruction from Mr Tchelet. Mr Clark was sometimes
        copied into Mr Tchelet's communications to the Guernsey office staff, but was not
        always so copied in.

103.    Usually, Mr Tchelet might copy Mr Clark into such emails in order to underline the
        urgency of a payment request and to ensure that Mr Clark was primed to release the
        payment on the JP Morgan system used by BSGR On other occasions, Mr Tchelet
        would copy Mr Clark in, so as to highlight to the relevant staff member that he was
        dissatisfied with them in some way.



                                               28
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 30 of 50



104.   There were also occasions when Mr Tchelet would relay a payment request directly to
       Mr Clark personally. That might have been because other staff in the office had not
       responded to him promptly, or because he wanted to ensure that a payment he viewed
       as urgent or important was being taken in hand.

105.   Those occasions aside and as set out above, Mr Clark's direct involvement in processing
       a payment generally only came at the later stage of releasing a payment. At that point,
       he would ensure that the payment was for a legitimate request, and then check (by
       looking at the payment information sheet) that Mr Tchelet and at least one other BSGR
       member of staff had approved the payment; that it been given some accounting
       designation and that at least one member of staff had inputted the payment into the JP
       Morgan system properly. Mr Clark would then release the payment.

106.   In doing so, Mr Clark did not carefully scrutinise the accounting code that had been
       allocated to a given payment within the accounting system used by BSGR: as aforesaid,
       such matters were the preserve of Ms Nicolle, Mr Tchelet and Mr Driver.

107.   From time to time, Mr Tchelet and/or others made payment demands on an urgent basis,
       sometimes with the relevant invoice relating to the payment to follow. Mr Clark
       understood such requests to be driven primarily by the facts that those on the ground in
       Guinea would have intermittent communication capability and that they wanted to know
       that the third parties they were dealing with in Guinea were being kept happy, in terms
       of receipt of payment. Similarly urgent demands for payment, with invoices sometimes
       to follow, were also made in relation to other BSG Group projects with which Mr Clark
       had some involvement, including one in Sierra Leone.

Payments to "Consultants"

108.   In BSGR's book-keeping processes, the teim "consultant'' was used loosely and
       generically so as to refer to any third party contractor, particularly when a given
       payment was given its first accounting categorisation.

109.   In alleging dishonesty against Mr Clark, the Claimants have focussed on certain
       payments in which an accounting categorisation of " consultant'' or similar was
       subsequently altered after the payment was first authorised, and thereby seek to draw
       inferences adverse to Mr Clark.


                                              29
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 31 of 50



110.   Mr Clark viewed such incidents as umemarkable and they did not give him cause for
       concern. The Claimants have placed payments which first had a "consulting"
       categorisation which was subsequently altered under very close scrutiny, but in fact Mr
       Tchelet would seek to recategorize a good number of other payments; such was not an
       occurrence confined to payments categorised at one stage as consultancy payments.

111.   The fact that certain payments which had first been categorised as payments for
       consultancy were subsequently given a different designation did not stand out to Mr
       Clark. It merely formed part of the general pattern of Mr Tchelet's management of the
       book-keeping of all projects' costs, including the Guinea project' s costs, which Mr
       Clark knew would be subject to further scrutiny, not only by Mr Driver, but by Ernst &
       Young, who were at all material times BSGR's auditors.



Knowledge of''Agents, Intermediaries or Consultants" and ofCorruption

112.   Mme Toure - Mr Clark had no knowledge as to Mme Toure's existence or role at any
       material time and in particular had no knowledge that she was an individual with any
       material links to Pentler or to BSGR or the BSGR Group. After first becoming aware
       of the allegations involving Mme Toure in late 2012, Mr Clark was involved in an
       internal search of the BSGR payment systems, to determine whether Matinda or Mme
       Toure featured anywhere in BSGR's records. No record of any payment to, or financial
       transaction with Mme Toure was found. In the course of detailed work carried out by
       Emst & Young during their statutory audit, they found no record of financial
       transactions with Mme Toure or Matinda either.

113.   l\fahmoud Thiam - Mr Clark had no knowledge as to Mahmoud Thiam' s existence or
       role at any material time and in particular had no knowledge that he was an individual
       with any material links to BSGR or the BSGR Group.

114.   I.S. Toure - Mr Clark had no knowledge as to I.S. Toure' s existence or role at any
       material time and in particular had no knowledge that he was an individual with any
       material links to BSGR or the BSGR Group.

115.   Fredeiic Cilins - as to Mr Cilins:




                                             30
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 32 of 50



       115.1 Mr Clark admits (as would appear from paragraph 113.9) that Mr Cilins' name
              featured in at least one document which passed before Mr Clruk.

       115.2 That fact notwithstanding, Mr Clark had no conception of who Mr Cilins was,
              or of the nature of his role at the time of making any of the representations he is
              alleged to have made.

       115.3 In particular, Mr Clark had no knowledge that Mr Cilins was a shareholder of
              Pentler (the same also being the case in relation to Michael Noy and Avraham
              Lev Ran). At no material time did Mr Clark hold any conception that Mr Cilins'
              role was that of a consultant, representative, agent and/or intermediary to BSGR
              ProjectCo, or that he was a member ofthe local advisory team retained by BSGR
              and/or BSGR ProjectCo.

       115.4 Further, insofar as relevant to his knowledge ofMr Cilins, Mr Clark relies on the
              matters set out at paragraph 116.5 below.

116.   Pentler - As to Pentler:

       116.1 Mr Clark first became aware of Pentler in or about early Spring 2008 in the
              context of the proposed purchase of its shares, relatively shortly before that
              eventual purchase went ahead.

       116.2 Everything Mr Clark first learned about Pentler was communicated to him by
              Mr Tchelet, who explained to Mr Clark that Pentler was an SPV company which
              had first been set up by Sandra Merloni-Horemans.

       116.3 At the point in time at which the purchase of Pentler was first proposed to Mr
              Clarlc, there was increasing optimism about the prospects of the Guinea project
              (which was one of a number of ongoing projects at the time). Mr Tchelet
              P.xpfainP.<i to Mr C:J:u-lc th~t-


              (a)    The principals of Pentler could not contribute any further fimds into the
                     next stages of the Guinea project.




                                                  31
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 33 of 50



           (b)   The fact of Pentler's 17.65% interest meant that, as the project came to
                 fiuition, Pentler was likely to see a reward from the project out of
                 proportion with its contribution to it.

           (c)   There was therefore a significant advantage in the BSG Group buying out
                 Pentler' s shareholding, in order to ensure that it could enjoy a 100%,
                 interest in the Guinea project, when it eventually realised a return, as
                 seemed increasingly likely at that point.

     116.4 The Claimants place reliance (at paragraph l 06.2(t) of the PoC) on a payment to
           Pentler ofUS$62,000 in May 2007. The said payment came at a time when Mr
           Clark had only recently joined BSGR and was still in the process of setting up
           its office. It is denied that Mr Clark was aware at any material time of the said
           payment or of its alleged status as being for a " consultancy fee". Mr Tchelet took
           charge of organising this payment, as is evidenced by an email dated 22 May
           2007 which he copied to Mr Stroik, asking Zoe Lihou to process the said
           payment. Further and in any event, a payment of that (in context, small) size
           made so early in Mr Clark's time at BSGR would not have registered with Mr
           Clark at all, such that he would had had cause thereafter to have considered
           Pentler to be a "consultant".

     116.5 The Claimants place reliance (at paragraph 106.l(k) of the PoC) on the fact that
           the Pentler SPA stated "The Consultant (Pentler's shareholders) will continue
           to advise and act as consultant for the period of 5 years from signing the date
           hereof to the best interest of[BSGR BVI] ".

           (a)   Mr Clarlc avers that he considered the Pentler SPA when approving of it at
                 a BSGR board meeting in March 2008. However, at that point in time he
                 had no knowledge as to the identities of the shareholders of Pentler.
                 Further, the extract from the Pentler SPA set out at paragraph 106.1 (k) ( and
                 above) would not have placed Mr Clark on notice that Mr Cilins had been
                 conducting a consultancy role. To the best of Mr Clark' s recollection, Mr
                 Cilins was not the recipient of any BSGR payments made in his name.




                                            32
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 34 of 50



              (b)   Further and in any event, it is averred that the extract from the Pentler SPA
                    set out above would not have revealed to Mr Clark that Pentler was, itself:
                    acting in the capacity as a consultant, because it does not state as much.

       116.6 Accordingly (and in any event), at no material tin1e did Mr Clark hold any
              conception that Pentler' s role was that of an agent, intermediary, representative
              or consultant or that it was a member of the local advisory team retained by
              BSGR and/or BSGR ProjectCo. Mr Clark's understanding was that Pentler's
              prinlary inlportance lay in its ownership interest in BSGR BVI.

117.   M r Boutros an d/or LMS - As to Mr Boutros and/or LMS, at no material time did Mr
       Clark hold any conception that either Mr Boutros and/or LMS' role was that of an agent,
       intermediary, representative or consultant for BSGR, BSGR Guinea or BSGR ProjectCo
       (or that either Mr Boutros and/or LMS was a member ofthe local advisory team retained
       by BSGR, BSGR Guinea or BSGR ProjectCo).


       117.1 In particular, at the material time of signing the Initial DD Questionnaire, the
              Supplemental DD Questionnaire and the Clarlc ABL Certificate, Mr Clark had
              no understanding that Mr Ghassan Boutros or his company LMS performed any
              of the aforesaid roles. In this regard, Mr Clarlc will rely (without linlitation) on
              an email dated 29 March 2010 (timed 11 :29am) from Mr Clarlc to Ms Nicolle
              concerning a payment to Mr Boutros on that day, into which email Mr Clark
              copied a Skype message sent to him by Mr Tchelet earlier that morning in which
              Mr Tchelet stated:


              'all payments to Ghassan relate to transport, electrical, site preparation etc ...
              none ofit is anything remotely resembling consulting but actual work as per the
              descriptions previously ... '.

       11 7.2 Mr CJ.arl{ reasonably took the said statement at face value.


       117.3 Further, at paragraph l06.3(d) of the PoC, the Clainiants themselves aver that
              the BSGR Group' s records suggest that some or all of the Boutros Payments
              were made in return for the supply of mining-related equipment or works. Such
              was Mr Clarlc' s general understanding as to the putpose of the Boutros Payments


                                               33
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 35 of 50



              at the material times (and in particular at the dates he signed the Initial DD
              Questionnaire, the Supplemental DD Questionnaire and the Clark ABL
              Certificate).


       117.4 The Claimants place reliance (at paragraph 106.3(d) of the PoC) on various
              matters said to give rise to the inference that the Boutros Payments or the vast
              majority of them were paid in order that Mr Boutros could act as an intcnncdiary
              in the payment of bribes. In the premises set out immediately above, and in the
              further premises set out at paragraphs 98 to 111 (especially at 107 to 111) above,
              it is averred that Mr Clark at no point drew or had cause to draw such an inference
              himself.

Alleged Concealment ofPayments to Pentler & 31 March 2010 Restructure

118.   The approval of the Pentler SPA was recorded in the minute of a BSGR board meeting
       which Mr Clark had himself convened in March 2008 and that minute, together with all
       of the details of the payments made in respect of Pentler, was maintained in BSGR's
       books and records which were regularly audited by Ernst & Young. Further, BSGR
       provided Ernst & Young with information and back-up documents about Pentler in 2009
       when Ernst & Young were auditing the consolidated financial statements for the year
       ending 31 December 2008, such that the 2008 audited financial statements described
       in full the terms of the Pentler SPA and the Settlement Agreement subsequently reached
       with Pentler in section 24(a).

119.   Whilst Mr Clark was not responsible for deciding which documents did or did not go
       into the due diligence " data room" for interrogation by Vale (Mr Tchelet being so
       responsible), by reason of the matters summarised at paragraph 118 above he reasonably
       assumed at all material times that Vale was able to make such enquiries as it wished in
       respect of Pentler, ofwhich entity he as5U1lled Vale was aware, by reason of it featuring
       as aforesaid in HSUK's ZU08 audited financial statements.

120.   In the premises, Mr Clark denies that he was party to, aware of or put on notice of, or
       should have been so aware or put on notice of, any attempt to conceal the nature of
       Pentler's dealings with BSGR




                                              34
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 36 of 50



121.   As to the 31 March 2010 Restructuring and how it came about, Mr Clark's
       understanding was as follows:

       121.1 Mr Clarlc had first signed the Initial DD Questionnaire on behalf of BSG
              Resources (Guinea) Ltd.

       121.2 However, when the Supplemental DD Questionnaire was received, it
              contemplated a signature in a different capacity, and extended to notification
              obligations on the part of the "BSG Group" as well as on the part ofNysco and
              Onyx, which self-evidently involved a much broader confirmation.

       121.3 Included within the BSG Group structure at that point was BSGR Steel, in which
              vehicle there still lay a number of legacy projects having nothing to do with the
              Guinea project, including the Balm Steel Mill

       121.4 As at end March 2010, all parties were desperate to complete on the deal
              eventually embodied by the JVA and the SHA (Vale included) and no party
              welcomed a new source of delay.

       121.5 The problem, as explained to Mr Clarl< by Mr Tchelet, was that signing a due
              diligence questionnaire which extended to the likes of BSGR Steel had the
              potential to open up whole new avenues of expensive, time-consuming and
              ultimately futile due diligence enquiries.

       121.6 Mr Tchelet explained to Mr Clark that the restructure was needed in order to
              make the company structure "purely Guinea" in nature. Mr Tchelet further
              explained that moving the dormant BVI Guinea company out of the structure of
              which BSGR formed a part was less cumbersome than retaining it within the
              same, given that it was owned by BSGR Steel.

       17.1 7 Tn summary, Mr Clark nnciP.rstoorl thP. pnrpoSP. of thP. 7.010 rP.Stmd:nTP. to hP. to
              leave the group structure free from activities unrelated to Guinea and to be
              intended to ensure that only active Guinea entities were included within the
              structure forming the subject of the due diligence and sale to Vale.

       121.8 At no material time did Mr Clark believe that there was anything untoward about
              the 31 March 2010 Restructuring. He believed that BSGR' s lawyers Skadden

                                               35
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 37 of 50



              were aware of the 2010 restructure and given that fact assumed that Vale would
              also be.

Falsity of representations: Facts relied on by Claimants

122.   As set out at paragraph 97 above, the introductory sentence to paragraph 113 is denied.
       Mr Clark pleads further to the individual sub-paragraphs of paragraph 113 as follows.

123.   Paragraph 113.1 is admitted and averred. None of the matters set out at paragraph 113.1
       give rise to any inference of dishonesty or recklessness.

124.   Paragraph 113.2 is admitted and averred. The context in which Mr Clark stated that he
       had conducted a "thorough review" of the matters addressed in the Initial and
       Supplemental DD Questionnaires is set out above. Given the nature ofMr Clark's role
       as set out above, he was ultimately reliant on infonnation which came from others,
       insofar as he attested to the accuracy of those documents, and the Claimants (as relevant)
       at all material times understood him to be so reliant.

125.   Save that it is admitted that Mr Clark received a bonus ofUS$180,000 and that Mr
       Cramer indicated in or about June 2010 that he would receive a total bonus of
       US$250,000 (which never transpired), paragraph 113.3 is denied and Mr Clark repeats
       paragraph 30.4 above.

126.   Paragraph 113.4 is admitted. None of the matters set out at paragraph 113.4 give rise
       to any inference of dishonesty, including of the reckless type and Mr Clark repeats
       paragraph 115.4 to 116.5(b) above.

127.   As to paragraph 113.5:


       127.1 The first sentence is admitted.

       127.2 The second sentence is denied. In circumstances in which Mr Clark had no
              knowledge as to the existence and identity of Mme Toure at the material time,
              and in which Mr Clark' s understanding as to Boutros/LMS is as set out at
              paragraph 117 above and in the premises set out at paragraph 99 and more
              generally at paragraphs 98 to 111 above, there is no basis for drawing the
              inference of dishonesty alleged therein.


                                               36
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 38 of 50



       127.3 Mr Clark notes that nowhere in the PoC have the Claimants made reference to
              any facts which demonstrate any knowledge on Mr Clark's part as to the
              existence or identity of Mme Toure (which knowledge is denied as aforesaid).

128.   Paragraph 113.6 is admitted. In the premises set out at paragraphs 116 and 118 above,
       Mr Clark' s approval of a payment instruction to Pentler forms no basis for raising an
       inference of dishonesty against him.

129.   As to paragraph 113.7:


       129.1 It is admitted and averred that Mr Clark' s role was simply to ensure that the
              transactions he was asked to make were effected and that this is the manner in
              which he was "involved in the process by which at least 12 of the Boutros
              Payments were made".        The second sentence is otherwise denied and in
              particular it is denied Mr Clark had any substantive role in "approving' the said
              payments.

       129.2 As to the second sentence:

              (a)   The second email relied upon by the Claimants from MrTchelet was dated
                    17 August 2009 and not 17 July 2009.

              (b)   The said email did not contain an instruction not to enter a payment on
                    BSGR Group's accounting system "in the usual way'' (as alleged), but
                    instead asked that the payment be directed to a different bank account to
                    that which had regularly been used before.

       129.3 Paragraph 113.7 is otherwise admitted.

       129.4 In the premises set out in this paragraph 129 and at paragraphs 98 to 111 above,
              in particular at paragraphs 107 and 108, the matters set out in paragraph 113.7
              do not form a basis for drawing an inference of dishonesty on Mr Clark's part.


130.   As to paragraph 113.8:


       130.1 Mr Clark admits and avers that he signed the letter written on behalf ofBSGR
              which was sent to Mr Bah, which letter was not written by Mr Clark, as is
              evidenced (apart from the lawyerly writing style) by the fact that it bears a date

                                              37
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 39 of 50



             in the U.S. form "December 3, 2009", whereas Mr Clark would have dated the
             Jetter "3 December 2009''. In the premises, Mr Clark infers that somebody from
             the Guinea project team would have provided him with this Jetter (drafted by a
             lawyer) to sign, and that he would have done so.

       130.2 Pending disclosure, no admissions are made as to whether:

             (a)     Mr Clark would have been provided with any of the agreements or
                     documents itemised as (i) to (iii) at paragraph 113.8, (of which there
                     appears to be no evidence that they were sent to Mr Clark, there being
                     instead evidence that they were sent to Messrs Stroik and Cilins).

             (b)     Any of the said documents were provided in English at the material time
                     (if they were only ever provided in French, Mr Clark would have been
                     unable to understand them).

       130.3 In any event, Mr Clark's involvement in signing a letter threatening legal action
             against Mr Bah did not either give or demonstrate knowledge of bribery or
             corruption on the BSG Group' s part, or knowledge of BSGR' s use of
             consultants, intermediaries or agents.

       130.4 In the premises, the matters set out in paragraph 113.8 do not form a basis for
             drawing an inference of dishonesty on Mr Clark' s part.

131.   Paragraph 113.9 is admitted.

       131.1 Even on their face, none of the matters set out therein gave Mr Clark knowledge
             of bribery or corruption on the BSG Group' s part, or knowledge ofBSGR's use
             of consultants, intermediaries or agents, nor do those matters demonstrate the
             same.

       131.2 Instead, the fact that Mr Clark was commanded by Mr Stroik to ignore an
             apparent attempt by Mr Bah to procure a corrupt payment to himself would have
             caused Mr Clark to think only that BSGR would not countenance bribery or
             corruption.




                                               38
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 40 of 50



       131.3 In the premises, Mr Clarlc's signing of the Initial and Supplemental DD
             Questionnaires without reference to Mr Cilins or to Pentler a week later, which
             is admitted, is not a basis for any inference of dishonesty or recklessness against
             MrClarlc.

       131.4 In the premises, the matters set out in paragraph 113.9 do not form a basis for
             drawing an inference of dishonesty on Mr Clarlr:'s part.

132.   As to paragraph 113.10:

       132.1 Itis admitted that the 31 March 2010 Restructuring was carried out to Mr Clark's
             knowledge, but denied that he had any significant role in assisting with the same.

       132.2 The second sentence is denied. The allegation that Mr Clark was party to a
             knowing attempt to conceal from Vale the role of Pentler is not only false but (in
             the premises set out at paragraph 118 above) unrealistic.

       132.3 Mr Clark in any event repeats paragraphs 116 and 121 above, as to his
             understanding of Pentler's role and the object of the 31 March 2010
             Restructuring.

       132.4 In the premises, the matters set out in paragraph 113.10 do not form a basis for
             drawing an inference of dishonesty or recklessness on Mr Clarlc's part.


133.   As to paragraph 113.11:


       133.1 The first two sentences are admitted.


       133.2 Paragraph 85.2 above is repeated.

       133.3 In the premises, it is denied that there is any proper basis for drawing the
             inference set out in the third sentence.

             (a)   The contents ofthe 10May2010 Email did not indicate that the settlement
                   with Pentler was being negotiated by (inter alios) Cramer and Tchelet at
                   the same time as the NA and SHA as alleged. The said email merely
                   stated: "Please wouldyou ensure that Wuuipoint Overseas limited receives

                                              39
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 41 of 50



                   fimds amounting to USD 22,000,000 for value today. Windpoint will then
                   pay out the final settleme"flt amount once the indemnity and settlement
                   letters have been signed by Pent/er. Melissa - please note in respect ofthe
                   banking details of Windpoint I am referring to the JP Morgan banking
                   account Please let me know ifyou don't have the fall banking details as
                   it's a bank holiday in Guernsey today. "


             (b)   Nor were there any "01her steps [being] taken to hide Pentler's
                   involvement with procuring the grant of the Mining Licences" of which
                   Mr Clark was aware and paragraphs 118 and 119 above are repeated.


             (c)   In those circtllllStances (including those set out at paragraph 85.2 above),
                   there is no proper basis for inferring that Mr Clark knew that the settlement
                   with Pentler was being negotiated by (inter alios) Mr Cramer and Mr
                   Tchelet at the same time as the JVA and SHA. As set out aforesaid, he had
                   no such knowledge and no admissions are made as to who renegotiated the
                   Pentler settlement


134.   As to paragraph 113.12:

       134.1 Some 8 years after sending the email of 11 April 2012, Mr Clark does not know
             exactly what he had in mind when he stated said that "we were very circumsped
             about Pent/er", when asked to find documents evidencing decisions made in
             relation to Pentler long after the Vale transaction had closed. Mr Clark may have
             used the word "circumspect'' as referring to the care which Mr Tchelet ensured
             was taken, in making sure that details as to the Pentler transaction were not
             shared with the local Guinea office, the effect of which would have been that
             there would be less internal financial reports referencing Pentler than might
             otherwise have been the case.


       134.2 Mr Clark in any event denies that he used the word "circumspect'' as some kind
             of recognition that the arrangements concerning Pentler were intentionally kept
             from Vale.



                                             40
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 42 of 50



              (a)    As set out above, the Pentler transaction was fully board-minuted at BSGR
                     level and all payments in respect of Pentler were recorded in BSGR's
                     audited books and records.


              (b)    Those records were kept, in good order, with all of the other payments and
                     related records in the Guernsey office.

              ( c)   The same records were made available to Ernst & Young when they visited
                     the Guernsey office on 29 April 2010 on behalf of Vale's due diligence
                     enquiries, as aforesaid.

              (d)    Further and as aforesaid, section 24(a) of the BSG Group' s consolidated
                     financial statements for the year ending 31 December 2008 described in
                     full the terms of the SPA and the Settlement Agreement subsequently
                     reached with Pentler and Mr Clarl{ expected Vale to have scrutinised and
                     interrogated the same as part of its due diligence process.


       134.3 Further, it is denied that the said email can be properly interpreted as referring to
              a decision made in relation to disclosure given to Vale prior to the execution of
              the JVAISHA.

       134.4 In the premises, the matters set out in paragraph 113.12 do not form a basis for
              drawing an inference of dishonesty or recklessness on Mr Clark's part.


13S.   As to paragraph 113.13 (and save that it would appear from paragraph 113.9 that Mr
       Cilins' name featured in at least one document which passed before Mr Clark), it is
       denied as aforesaid that Mr Clark had any knowledge as to the existence or identities of
       the Pentler principals and Mme Toure. It is admitted that Mr Clark knew that the Pentler
       SPA did not involve another group company or a tax planning transaction and he repeats
       paragraph 7S above in this regard. In those premises, the matters set out in paragraph
       113.13 do not form a basis for drawing an inference of dishonesty on Mr Clark's part.

 Inducement & Reliance




                                                41
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 43 of 50



136.   As to paragraph 116, it is denied that Vale entered into the NA and SHA induced by
       or reliant on any representations made by Mr Clark as alleged. Mr Clark admits as
       aforesaid that it was his intention that the Claimants would rely upon such
       representations as he made. However:

       136.1 In the premises set out as follows it is now clear that the representations made
              during Vale' s due diligence process on which the Claimants rely in these
              proceedings were provided as part of a sham due diligence process, undertaken
              solely so    that Vale could demonstrate that it had met any regulatory
              requirements by reference to the undertaking of the said process, but without
              Vale at any point believing in the truth of the representations so made, such that
              it placed no reliance on the same and was not induced by them to enter into the
              NA and the SHA.

       136.2 Further or in the alternative, and in the event that the representations made by
              Mr Clan: were false (as to which no admissions are made), Vale knew them to
              be false when they were made, such that it placed no reliance on the same and
              was not induced by them to enter into the NA and the SHA.

       136.3 Further and in any event and in the premises set out below, Vale placed no
              reliance on representations made by Mr Clan: in particular.

137.   Prior even to commencing its due diligence process, Vale considered that BSGR had a
       poor reputation (for acting unethically), was reputed to be engaged in bribery and other
       acts of political cormption and was reputed to have a cormpt relationship with Mme
       Toure in particular, who was suspected of receiving a US$2 million bribe from BSGR
       as the first level of a structure of payments used by BSGR to obtain the mining rights at
       Simandou and who had placed her brother as a director with BSGR In particular:

       137.1 As is evidenced by an internal Vale email dated 25 October 2008, Vale was of
              the view as ofthat date that, in relation to the Simandou project in Guinea, BSGR
              was "acting in an unethical manner and talking directly to one of the wives of
              the President in an attempt to get something".

       137.2 During a meeting on 24 November 2008, Vale was informed by Rio Tinto PLC
              that Mr Steinmetz's and BSGR'sefforts to obtain the Simandou concession from

                                              42
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 44 of 50



           Rio Tinto involved "bribery and other acts ofpolitical corruption" (as set out at
           paragraph 82 of an Amended Complaint filed by Rio Tinto PLC in the United
           States District Court, Southern District of New York, dated 15 August 2014).

     137.3 As is evidenced by an internal Vale email dated 7 January 2009, Vale believed
           at that date that:

           (a)   I.S. Toure worked for BSGR and was responsible for international
                 relations.

           (b)   I.S. Toure was the brother of Mme Toure.

           (c)   Mme Toure was President Conte's fourth wife.

     137.4 In a report prepared for Vale by a Mr Etchart dated 14 September 2009, BSGR
           was described as having a "controversial relationship with former president
           Conte, particularly one of the wifes [sic] of the defunct president which
           sponsored BSGR in Guinea".

     137.5 A presentation entitled "Projeto Venezia" prepared by Vale towards the end of
           2009 recorded as follows ofBSGR and some unspecified "Chinese Companies":

            "Please not.e that both have historiesfraught with bribery affairs and high-level
            comtption scandals in the country that could affect the process for the
            Simandou project. Particularly in the case of BSGR, which has a very strong
            relationship with the president's 4th wife ... "

     137.6 The same presentation recorded that (i) Mme Toure was suspected as having
           received an approximately US$2 million bribe from BSGR (ii) payments to Mme
           Toure could be a first level of a structure of payments used by BSGR to obtain
           the mining rights at Simandou and (iii) Mme Toure had placed her brother as a
           director with BSGR.

     137.7 An internal Vale email dated 5 February 2010 made reference to BSGR, in the
           context of a statement regarding a non-disclosure agreement between BSGR and
           Vale, in terms as follows:




                                           43
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 45 of 50



                "it's a document Vale will be signing with this group of "ill-reputation". But
               for me, it has to be that way, othenvise we can't analyze it for buying purposes
               and get them aut of the way. "

138.   Whilst anned with knowledge as to all of the aforesaid matters, by as early as February
       2010 Vale was desperate to obtain a share of the rights in the Simandou. In particular,
       in an internal Vale email dated 17 February 2010 Vale' s position was expressed as
       follows:
               "We cannot run the risk of leaving the deposit in the hands of the Chinese. We
               can'tjust watch. We must act. Ifyou think that the JVlvith RT is not possible,
               we must be aggressive to buy the rights from BSGR "

139.   Viewed in the light of the matters set out at paragraph 137 above, Vale then proceeded
       to conduct a knowingly and deliberately cursory and superficial due diligence exercise.
       In particular:


       139.1 With the agreement of Vale, the scope of due diligence was ruurowed
              significantly in that the definition of " the Group" excluded the "associated
              companies" and "investment companies" and in that financial due diligence was
              limited to BSGR Guernsey, excluding BSGR Guinea.

       1392 Vale' s due diligence questionnaires posed no specific questions about BSGR's
              relationship with Mme Toure, LS. Toure or any of the matters set out at
              paragraph 137 above.

       139.3 Ernst & Young carried out no audit procedures in Guinea as part of the due
              diligence exercise.

       139.4 By 13 April 2010, the Initial Due Diligence Questionnaire, the Supplemental
              Due Diligence Questionnaire and the Steinmetz ABL Certificate had been
              completed, and the alleged 8 April Representations been made. On 13 April
              2010, Mr Monteiro (Vale's then Director of Mergers and Acquisitions) wrote as
              follows:

               "Our recommendations to the business department have been the following,
               based on the legal and commercial risks:

               1. Ifthe decision is ofclosing the deal, that it be made in escrow (bankfinancing
               doesn't eliminateFCPA risk). The lawyers' standing is clear, once we close it,
                                              44
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 46 of 50



               we rnn the risk ofalready being in violation the FCPA on D+l, given that we
               couldn't do a books and accounts review ofthe 4 companies that come in the
               acquisition package (located in Guernsey, Guinea, Liberia and BVI};

               ... 3. Due Diligence - the result of the due diligence is not satisfactory, nor
               exhaustive; more time and infonnation is needed from the other party ... "

       139.5 In a separate email on the same date, Mr Monteiro referred to advice Vale bad
              received from Clifford Chance as to the risk of Vale contravening the US Foreign
              Conupt Practices Act ("F CPA") by reason of its limited due diligence, as
              follows:

              "In relation to the FCPA, I ponder that the risk to close the deal without any
              escrow is not just reputational, but is a "risk of civil administrative liability to
              the SEC for the Company", according to the Clifford Chance specialists in
              FCPA."

       139.6 As part of the due diligence, Vale was put on notice, by provision ofBSGR's
              2008 Consolidated Financial Statements, that US$22m was paid to a " third
              party'' minority shareholder, but it raised no queries as to the same payment.

140.   Given Vale's knowledge as to the matters set out at paragraph 137 above and in the
       circumstances of its desperation to close a deal with BSGR as set out at paragraph 138
       above, it is to be inferred from Vale' s cursory and superficial due diligence exercise as
       described at paragraph 139 above, (in particular at paragraph 139.2) that the said
       exercise was conducted in that manner knowingly and deliberately.                In those
       circumstances, the only proper inferences to be drawn are those set out at paragraphs
       136.1 and/or 136.2 above.

J.     Claim in Conspiracy

141.   Insofar as it relates to Mr Clark, paragraph 117 is denied. Otherwise, paragraph 117 is
       not admitted. For the avoidance of doubt:

       141.1 Mr Clark was not party to any relevant agreement or combination between
              himself and the Co-defendants.

       141.2 Mr Clarlc at no point possessed any intention to injure the Claimants.




                                               45
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 47 of 50



        141.3 Mr Clarlc earned out no unlawful acts pursuant to a combination or agreement
               with the Co-defendants as a means of injuring the claimant and in particular at
               no point made any fraudulent misrepresentations to Vale.

        141.4 Paragraphs 117.1 to 117.6 are denied, insofar as they relate to Mr Clark, for the
               reasons set out more generally above.

K.     Prop1i eta11' Claim

142.    As to paragraphs 118 to 120 (and without prejudice to Mr Clark' s position on limitation
        as set out below):

        142.1 Mr Clark was not involved in any deceit or conspiracy and makes no admission
               of any deceit or conspiracy by any other person.

        142.2 Mr Clark received the bonus swn ofUS$180,000 as part of his employment by
               BSGR

        142.3 Mr Clark was not on notice of any reason why BSGR was not making the bonus
               payment ofUS$180,000 from its own money.

        142.4 Mr Clarlc acted in good faith at all material times.

        142.5 Mr Clark was accordingly a bona fide purcltaser for value without notice of the
               said bonus.

        142.6 It is accordingly denied that the Claimants have a valid proprietary claim to the
               sum ofUS$180,000.

        142.7 It is denied that any further sums were so received by Mr Clarlc; inasmuch as he
               received further payments from BSGR whiclt ultimately derived from funds paid
               over by the Claimants, he did so not as a volunteer, but in reward for work.

L.     Ca usation, Loss and Damage

143.    In the circumstances set out above, it is denied that Mr Clark has committed any acts of
        wrongdoing against the Claimants capable of founding a claim for loss and damage
        against him. Causation as alleged at paragraphs 121 and 122 and as applicable to Mr
        Clark is denied. Whilst the Claimants are put to proof as to the quantum of their losses

                                               46
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 48 of 50



        as set out at paragraphs 122 to 124, it is in any event denied that they are entitled to
        recover those losses from Mr Clark.

JVL    Interest

144.    For the reasons set out above, it is denied that the Claimants have any entitlement to a
        payment of interest by Mr Clark, whether as set out at paragraph 125 or at paragraph
        126.

N.     Limitation

145.    The entirety of the claims against Mr Oark are, in any event, statute-barred \Ulder the
        Limitation Act 1980 (" the 1980 Act'').

146.    As to the Claimants' claims against Mr Clark in fraudulent misrepresentation and
        conspiracy (which latter claim is contingent on the claim in fraudulent
        misrepresentation):

        146.1 The Claimants' Claim Form was issued on 3 December 2019.

        146.2 The primary limitation period is six years under section 2 of the 1980 Act.

        146.3 That limitation period can be extended under section 32 of the 1980 Act until
                  such time as the Claimants have discovered the fraud, concealment or mistake
                  (as the case may be), or could V11th reasonable diligence have discovered such
                  matters.

        146.4 Mr Clark avers that the Claimants either did discover the essential facts
                  underlying their claims against him more than six years prior to 3 December
                  2019, or could with reasonable diligence have done so.

        146.5 In particular:

                  (a)   Mr Clark relies on the matters set out at paragraph 137 above, as
                        evidencing the matters set out at paragraph 146.4 above.

                  (b)   Further, the Claimants were possessed of all of the Initial DD
                        Questionnaire, the Supplemental DD Questionnaire and the Clark ABL


                                                 47
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 49 of 50



                     Certificate ( containing the core representations relied upon as against Mr
                     Clark) as of end of April 2010 at the latest

              (c)    Accordingly, Mr Clark's primary position is that the Claimants knew the
                     essential facts underlying their claims as at 30 April 2010.

              ( d)   In any event, the Claimants were put on notice of the alleged factual basis
                     for their claim that the relevant representations were false by as early as
                     receipt of a letter dated 30 October 2012 (which letter Mr Clark infers came
                     to the Claimants' notice on or about the same date) from a Technical
                     Committee established by the Guinean Ministry of Mines, alternatively by
                     as early as their receipt of a letter dated 9 May 2013 (which Mr Clark infers
                     came to the Claimants' notice on or about the same date) from the san1e
                     Technical Committee. The letter dated 30 October 2012 in particular
                     contained details of the bribery and alleged corruption on the parts ofMme.
                     Toure, I.S. Toure and Mr Thiam now relied upon by the Claimants as
                     ultimately founding their clainis in fraudulent misrepresentation.

              (e)    To the extent that Mr Clark's primary position is not accepted, it is averred
                     that, both of the said letters either put the Claimants on notice of the
                     essential facts underlying their claims against Mr Clark, or enabled them
                     with reasonable diligence to discover the same on or before 2 December
                     2013.

147.   As to the Claimants' proprietary claim against Mr Clark:


       147.1 The primary limitation period is six years under section 21(3) of the 1980 Act.

       147.2 The only sum which the Claimants have identified with any particularity as
              fotmding their proprietary claim against Mr Clark is the bonus payment received
              by Mr Clark on or about 6 July 2010.

       147.3 The Claimants' cause of action in relation to their proprietary claim against Mr
              Clark was complete as of the date on which sums were received by Mr Clark,
              which derived from monies paid by the Claimants pursuant to the JVA (and not,




                                               48
Case 1:20-mc-00199-JGK-OTW Document 18-9 Filed 05/15/20 Page 50 of 50



                    as the Claimants appear to contend, on the date on which the NA was first
                    rescinded).

          147.4 In the premises, the Claimants' proprietary claim in relation to Mr Cuuk' s bonus
                    payment has been statute-barred since in or about July 2016.

                                                                                                         Hugh Norbury QC
                                                                                                   Serle Cowt, Lincoln's Inn

                                                                                                              Matthew Bradley
                                                                                               4 New Square, Lincoln' s Inn


Statement of Truth
The Sixth Defendant believes that the facts stated in this Defence are true.


Full Name: David Michael Clark

 . ed          =5?tll . c:JJ,
Sign : ..... .. .. ....... .. ..... .. .. ..... .. .. .... . .. ...... . ..... ... ...... .......... .. ...... . .

Date: 3 April 2020


Address for Service
Sixth Defendant' s solicitors' address to which documents should be sent:


Peters & Peters Solicitors LLP
15 Fetter Lane
London EC4A 1BW
DX 407 London Chancery Lane

Ref KEONJM/CL6372.1




                                                                   49
